Citation Nr: 0717556	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  06-04 440	)	DATE 	
	) 	
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned at the 
St. Paul, Minnesota RO.  A transcript of the hearing is of 
record.  


FINDING OF FACT

It is not shown by competent and probative evidence that the 
veteran currently suffers from bilateral hearing loss or 
tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2003 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
August 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, a 
May 2004 letter specifically informed the veteran that "You 
Can Still Send Pertinent Evidence."  Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  While he was not advised of 
the criteria for rating bilateral hearing loss and tinnitus, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the 
claims are allowed, and the decision below does not do so.  

As there is no evidence the veteran currently has a diagnosis 
of bilateral hearing loss or tinnitus, an examination for an 
opinion as to a possible relationship between the claimed 
disabilities and the veteran's military service is not 
necessary. 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004). The veteran has not identified and the 
record does not indicate that any pertinent, obtainable 
evidence relating to these claims remains outstanding. Thus, 
VA's duties to notify and assist are met. Accordingly, the 
Board will address the merits of these claims.

B.  Factual Background

The veteran's service medical records do not contain any 
complaints, findings, treatment, or diagnosis relating to 
either hearing loss or tinnitus.  Audiometry completed on May 
1976 entrance examination and on June 1979 service separation 
examination indicated that his hearing was normal 
bilaterally.  In his medical history at separation, the 
veteran denied bilateral hearing loss.  The service medical 
records reflect that he complained of an ear ache in October 
1977 and of an ear rash in December 1978, but both were not 
associated with hearing loss.

The DD Form 214 shows the veteran's primary specialty was 
radar operator.  

In his July 2003 claim, he attributed both conditions to 
serving in an air defense artillery unit at Fort Ord, 
California as well as his membership on an M-60 competition 
team.  He stated that in his air defense artillery unit, he 
was "routinely exposed to severe noise levels, all day long 
and for days at a time."  He admitted to wearing rubber 
plugs as ear protection.  

In his March 2005 Notice of Disagreement and at the September 
2006 Travel Board hearing, the veteran primarily attributed 
hearing loss and tinnitus to burial detail, where they were 
firing twenty-one gun salutes.  Per his squad leader's 
suggestion, the veteran did not wear ear protection to ensure 
that he heard the commands.  He further testified that he was 
on an M-60 competition team, which required him to  spend a 
significant amount of time firing an M-60 machine gun.  He 
stated that he has not had a hearing test performed. 

C.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the veteran has contended that the claimed 
disabilities began during service and continued from that 
time.  Significantly, the veteran's service medical records 
do not mention any bilateral hearing loss or tinnitus.  His 
service separation examination's audiometry revealed that his 
hearing was normal bilaterally and made no reference to 
tinnitus.  In this examination, the veteran specifically 
denied hearing loss.  Furthermore, the veteran has stated 
that he has not sought treatment post-service for hearing 
loss or tinnitus and there is no medical evidence of record 
showing any such treatment.  The only evidence the veteran 
has submitted regarding his alleged hearing loss or tinnitus 
is his own uncorroborated statements with his claim filed 24 
years after service.  The Board may, and will, consider in 
its assessment of service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  As a layperson, he is 
not competent to establish by his own opinion that he has a 
medical diagnosis of bilateral hearing loss (by VA standards) 
or tinnitus or that such disabilities are related to his 
service. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no competent medical evidence that he is 
currently suffering from bilateral hearing loss or tinnitus; 
hence, there is no basis for proceeding to the further 
question of whether such disabilities are related to service.  
See Hickson, 12 Vet. App. at 253; see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claims and 
they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________ 
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


